Case 2:09-cv-05331-AKT Document 190 Filed 04/03/19 Page 1 of 1 Page|D #: 9777

UNITED STATES DISTRICT COURT
EASTERN DISTRICT ()F NEW YORK

 

NELSON QUINTANILLA, ALEJANDRO AMAYA,
ALEX AMIR AREVALO, MAYNOR FAJARDO,
WALTER GARCIA,_ JOSE L. MARTINEZ,
PRACELIS MENDEZ, OSMAR W. PAG()ADA,
JAVIER QUINTANILLA, EDWIN RIVERA,
CARLOS ESCALANTE, KEVIN GALEANO,
LERLY NOE ROI)RIGUEZ, JOSE VEGA
CASTILLO, .]UAN QUINTEROS, and MARCOS
TULIO PEREZ,

Plaintiffs,
- against -
SUFFOLK PAVING'CORP., SUFFOLK ASPHALT
CORP., LOUIS VECCHIA, CHRIST()PHER
VECCHIA, HELENE VECCHIA and
JOHN DOES 1-5,

Defendauts.

 

 

NOTICE OF APPEARANCE

Case No.: 09-CV-05331 (AKT)

PLEASE TAKE NOTICE, that Ryan M. Eclen, Esq. of the law firm of Zabell &
Associates, P.C. hereby appears as co-counsel for Defendants, SUFFOLK PAVING CORP.,
SUFFOLK ASPHALT CORP., LOUIS VECCHIA, CHRISTOPHER VECCHIA, and
HELENE VECCHIA, in connection With the above-captioned action.

Dated: Bohemia, NeW York
April 3, 2019

ZABELL & ASSOCIATES, PC
Attomeys for Defendams

By: L/;/
Rya{l\/I. Eden, Esq.
1 Corporate Drive, Suite 103
Bohemia, New York l 1716
Tel.: (631) 589-7242

Fax: (631) 563-7475
reden@laborlawsn§;.com

 

